In an action to recover damages for personal injuries, the defendant third-party plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Barone, J.), entered April 27, 1995, as denied its motion to dismiss the complaint on the basis of forum non conveniens.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the plaintiff-respondent and third-party defendant-respondent.
Upon our review of the relevant factors in this case, we find that the Supreme Court did not improvidently exercise its discretion in denying the motion of the defendant third-party plaintiff, Allied Stores Corporation, to dismiss the complaint on the grounds of forum non conveniens (see, CPLR 327; see generally, Banco Ambrosiano, S.p.A. v Artoc Bank & Trust, 62 NY2d 65, 73; Islamic Republic of Iran v Pahlavi, 62 NY2d 474, 478-479, cert denied 469 US 1108). Miller, J. P., Joy, Hart and Krausman, JJ., concur.